10-4282-ag
      Yang v. Holder
                                                                                     BIA
                                                                             A079 312 257
                        UNITED STATES COURT OF APPEALS
                            FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY
ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL
APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING
A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1         At a stated term of the United States Court of Appeals
 2    for the Second Circuit, held at the Daniel Patrick Moynihan
 3    United States Courthouse, 500 Pearl Street, in the City of
 4    New York, on the 17th day of February, two thousand twelve.
 5
 6    PRESENT:
 7             RALPH K. WINTER,
 8             REENA RAGGI,
 9             SUSAN L. CARNEY,
10                Circuit Judges.
11    _______________________________________
12
13    MING YANG,
14             Petitioner,
15
16                     v.                                    10-4282-ag
17                                                           NAC
18    ERIC H. HOLDER, JR., UNITED STATES
19    ATTORNEY GENERAL,
20             Respondent.
21    ______________________________________
22
23    FOR PETITIONER:               David X. Feng, New York, New York.
24
25    FOR RESPONDENT:               Tony West, Assistant Attorney General;
26                                  Jennifer Paisner Williams, Senior
27                                  Litigation Counsel; Ali Manuchehry,
28                                  Trial Attorney, Office of Immigration
29                                  Litigation, Civil Division, United
30                                  States Department of Justice,
31                                  Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5       Ming Yang, a native and citizen of China, seeks review

 6   of a September 28, 2010 order of the BIA denying his motion

 7   to reopen his removal proceedings.   In re Ming Yang, No.

 8   A079 312 257 (BIA Sept. 28, 2010).   We assume the parties’

 9   familiarity with the underlying facts and procedural history

10   of the case.

11       We review the BIA’s denial of a motion to reopen for

12   abuse of discretion.   See Ali v. Gonzales, 448 F.3d 515, 517

13   (2d Cir. 2006).   Here, the BIA did not abuse its discretion

14   by denying Yang’s motion to reopen as untimely and number-

15   barred, as it was his second motion to reopen and he filed

16   it nearly seven years after his final order of removal.     See

17   8 U.S.C. § 1229a(c)(7).

18       Although the time limits on motions to reopen may be

19   excused when the movant demonstrates changed country

20   conditions, 8 U.S.C. § 1229a(c)(7)(C)(ii), the BIA

21   reasonably concluded that only Yang’s personal circumstances

22   had changed, as his claim was based on the fact that he


                                   2
 1   joined the Party for Freedom and Democracy in China in 2008.

 2   See Wei Guang Wang v. BIA, 437 F.3d 270, 274 (2d Cir. 2006)

 3   (noting that “apparent gaming of the system in an effort to

 4   avoid [removal] is not tolerated by the existing regulatory

 5   scheme”); see also Yuen Jin v. Mukasey, 538 F.3d 143, 151-56

 6   (2d Cir. 2008).

 7       Moreover, contrary to Yang’s argument, the BIA did not

 8   abuse its discretion in giving little weight to a letter,

 9   purportedly from Yang’s wife, in which she asserted that the

10   authorities in China were looking for Yang, as the letter

11   was not corroborated and Yang had been found not credible in

12   the underlying proceedings.     See Qin Wen Zheng v. Gonzales,

13   500 F.3d 143, 147-48 (2d Cir. 2007) (finding that BIA did

14   not err in rejecting petitioner’s document submitted in

15   support of motion to reopen based on legitimate concerns

16   about the petitioner’s credibility stemming from IJ’s

17   underlying adverse credibility determination).     Yang did not

18   present any other evidence documenting changed circumstances

19   in China.

20       For the foregoing reasons, the petition for review is

21   DENIED.     As we have completed our review, any stay of

22   removal that the Court previously granted in this petition


                                     3
1   is VACATED, and any pending motion for a stay of removal in

2   this petition is DISMISSED as moot.    Any pending request for

3   oral argument in this petition is DENIED in accordance with

4   Federal Rule of Appellate Procedure 34(a)(2), and Second

5   Circuit Local Rule 34.1(b).

6                                 FOR THE COURT:
7                                 Catherine O’Hagan Wolfe, Clerk
8
9




                                   4